Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 7, 9-11, 14, 16-22, 25-26 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-6 directed to an invention non-elected without traverse, see response to restriction filed on 08/22/2017.  Accordingly, claims 1-6 has been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Berry et al. U.S. Publication 2013/0236879 discloses a synthetic scaffold comprising a first structural component produced from a first material that forms a structural support formed of a synthetic electrospun polymer and a second structural component produced from a second material, and wherein the second material is configured as a perfusion pathway may be seeded by perfusion with media containing the cells in a bioreactor by injection into the microchannels or other method of delivering cells to the microchannels of the construct, the channel having a first end and an second end, wherein the first end is releasably connected to a bioreactor. Furthermore, Berry discloses seeding the scaffold material with cells of at least one tissue type. In addition, Berry et al. discloses the 3D vascularized tissue construct includes a network of cells that includes a plurality of cells growing in the three-dimensional space. However, Berry et al. does not expressly disclose nor render obvious wherein the perfusion pathway has a plurality of branches that extend from the perfusion pathway and disposed between the first and second ends and wherein the plurality of branches are configured to deliver the perfusion fluid to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774